Citation Nr: 0201877	
Decision Date: 02/27/02    Archive Date: 03/05/02

DOCKET NO.  00-23 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to March 
1946.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana (RO), which granted service connection for 
PTSD, and assigned a 30 percent evaluation, effective in 
December 1999, the date of receipt of the veteran's claim.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service-connected PTSD is manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as irritability, sleep 
disturbances, avoidant behavior, nightmares, intrusive 
thoughts and social isolation.

CONCLUSION OF LAW

The schedular criteria for a 50 percent evaluation for PTSD 
have been met.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 1110, 
1131, 1155 (West 1991 & Supp. 2001);  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic 
Code 9411 (2001); 66 Fed. Reg. 45620-45632 (Aug. 29, 2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran maintains, in substance, that the current 30 
percent evaluation assigned for his PTSD does not adequately 
reflect the severity of that disability.  He asserts that his 
PTSD symptoms warrant a 50 percent or 70 percent evaluation.  

As a preliminary matter, the Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that VA has made reasonable efforts to assist the 
veteran substantiate his claim.  During the pendency of the 
veteran's claim, VA's duty to assist claimants was modified 
by Congress.  Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096, now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  VA issued regulations 
to implement the VCAA in August 2001.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The amendments were 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a) that is effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA."  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

In this regard, the Board notes that the veteran was provided 
notice of the specific legal criteria necessary for his 
claim, as well as the evidence of record, by an October 2000 
statement of the case.  VA has also conducted a relevant 
examination, and obtained VA treatment records.  VA has 
conducted two personal hearings for the veteran. 

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claim 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  In this case, the Board specifically finds 
that VA has met or exceeded the obligations of both the new 
and old criteria regarding the duty to assist.  VA has 
conducted a relevant examination.  The RO has obtained all 
pertinent records regarding the issue on appeal and has 
effectively notified the veteran of the evidence required to 
substantiate this claim.  There is no indication of existing 
evidence that could substantiate the claim that the RO has 
not obtained.  The veteran and his representative further 
plainly show through their statements and submissions of 
evidence that they understand the nature of the evidence 
needed to substantiate this claim.  As the RO has completely 
developed the record, the requirement that the RO explain the 
respective responsibility of VA and the veteran to provide 
evidence is moot.  Accordingly, the Board finds that a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burden on VA with no 
benefit flowing to the veteran are to be avoided.)

Reports of treatment from the New Orleans VA Medical Center 
(VAMC), dated from December 1999 to September 2000, show that 
the veteran was in the PTSD outpatient program.  He 
participated in individual PTSD therapy, the PTSD Case 
Management Group, the PTSD Problem Area Review Group, and the 
Outpatient PTSD Anger Management/Cognitive Restructuring 
Group.  A December 1999 letter from the PTSD Unit Director 
stated that the veteran's test results demonstrated that his 
symptoms met the diagnostic criteria for PTSD, secondary to 
exposure to stressors occurring during W.W.II.  The letter 
did not identify the veteran's symptoms, or address their 
severity. 

The report of an April 2000 VA PTSD examination indicates 
that the examiner reviewed the veteran's claims file.  The 
report sets forth the veteran's military history in detail.  
The report stated that the veteran currently lived alone and 
had lost his wife of 41 years approximately 18 months 
earlier.  She had suffered from cancer since 1992, eventually 
requiring constant care and assistance from the veteran.  The 
veteran had one daughter and three granddaughters with whom 
he reported a "very close" relationship.  Other than his 
immediate family, the veteran had no friends, belonged to no 
clubs or organizations and did not attend church.  As hobbies 
or interests, the veteran said he read the newspaper, watched 
old movies and worked on his car.  The veteran said that he 
drank two beers each night while watching TV and was not 
currently taking any psychiatric medication.  

The veteran noted that he held approximately 11 jobs since 
his leaving the service.  The examiner set forth a history of 
the veteran's employment and commented that overall it 
appeared that the veteran was able to maintain continuous 
employment after leaving the service.  Although several of 
his job changes were due to conditions beyond his control it 
appeared that personality conflicts and irritability 
contributed to the loss of at least two positions.  

Subjectively, the veteran reported that he was "not happy, 
disgusted, I cry inside all of the time."  He said that he 
felt cheated that his participation in World War II prevented 
him from continuing his education and achieving his goal of 
becoming an engineer.  He said that he had not slept the 
previous night due to memories brought up by his impending 
examination.  He also reported that he could not watch war 
movies.  

Objectively, the veteran was well groomed, polite and 
cooperative.  He was oriented times three; his speech was 
spontaneous; his thought processes were logical, coherent and 
goal directed; and his displayed affect was appropriate.  He 
admitted to a history of past suicidal ideation, most 
recently following the death of his wife, but denied current 
intent or plan.  He also denied current or past homicidal 
ideation and psychotic symptoms.  

The examiner commented that the veteran reported a full range 
of symptoms associated with PTSD, the frequency and severity 
of which had reportedly lessened over the years.  
Nonetheless, he described intrusive thoughts of war 
experiences, as well as distressing war related nightmares.  
His sleep was reportedly restless and disturbed.  Regarding 
avoidance behaviors, the veteran said that he avoided 
watching war movies and talking to his family about wartime 
experiences.  He reported becoming emotionally upset upon 
exposure to war related cues.  The veteran did not appear to 
meet the emotional numbing criteria as he had loved his wife, 
and loved his daughter and granddaughters.  On the other 
hand, he appeared detached from relationships outside his 
family.  He was also less interested in activities of daily 
living.  Symptoms of increased arousal reported by the 
veteran included sleep disturbance, irritability, poor 
concentration and hypervigilence.  The veteran reportedly 
slept with a gun under his bed, although he lived in a safe 
area.  He did not appear to exhibit exaggerated startle 
response.  

The examiner commented that the veteran also described 
symptoms of a major depressive episode secondary to the death 
of his wife 18 months earlier.  These reported symptoms were 
associated with bereavement and it appeared that the veteran 
met the criteria for major depressive disorder as the 
symptoms exceeded two months.  

Results from the Mississippi scale for combat-related PTSD 
were consistent with a diagnosis of PTSD.  Taking into 
account the possibility of symptom exaggeration (which the 
examiner opined were an attempt by the veteran to receive 
treatment for problems he did not understand, as opposed to 
"faking bad"), the veteran's MMPI-2 results remained 
suggestive of significant emotional turmoil, with prominent 
features of depression, semantic complaints, emotional 
sensitivity and resentfulness.  

The Axis I diagnosis was 1) PTSD, and 2) major depressive 
disorder.  The Axis V Global Assessment of Functioning (GAF) 
score was 55 (current and for the past year).  

The examiner concluded that the veteran appeared to meet the 
full range of diagnostic criteria for PTSD and major 
depression.  It was likely that the major depressive episode, 
which appeared to be secondary to the death of his wife, had 
exacerbated the veteran's long-standing PTSD symptoms.  In 
particular, the veteran was now isolated and lacking in 
social support that his wife previously supplied.  The 
examiner stated that it was important to note that the 
veteran reported experiencing symptoms preceding the death of 
his spouse that were not attributable to depression, namely 
re-experiencing symptoms.  Therefore, it appeared that PTSD 
was the primary etiology behind his current levels of 
distress.  The GAF score cited was based on the veteran's 
moderate PTSD and depressive symptoms, and his relative 
social isolation.  Given his lack of social support, the 
veteran was informed of a weekly outpatient PTSD treatment 
program for veterans of the W.W.II era at the New Orleans 
VAMC.  

During an August 2000 hearing at the RO, the veteran 
testified that he was currently receiving outpatient 
treatment at the New Orleans VAMC, and was in the anger 
segment of his program.  The program began in early June, met 
one hour a week, and continued for the next seven or eight 
weeks.  T. at p. 1.  The veteran said that he still 
remembered an incident on a Pacific island when a young 
marine near him, during the veteran's watch, was blown in 
half.  T. at pp. 3-4.  The veteran said that now on an 
average day, he only drove around, sightseeing.  He kept his 
house very, very clean and his yard trimmed, in order to take 
his mind off things.  He reported problems with sleeping, 
waking up every hour to one and one-half hours.  He would 
stay awake for about 15 to 20 minutes, and sometimes had a 
shot of liquor.  He also reported trouble concentrating when 
reading.  He said that he kept a gun by his night table.  T. 
at p. 4.  Regarding whether he felt a need to be on guard in 
general, the veteran said that he was very alert and did not 
care for crowds.  He said that he was uninterested in clubs 
or organizations and went to church once a week for his late 
wife's sake.  He said that he did not have flashbacks as such 
but did have many thoughts about the young marine.  He also 
often thought of an incident when a naval Hellcat from an 
aircraft carrier was strafing a beach.  It was caught in a 
salvo of five-inch guns from a destroyer and blown into 
pieces.  Regarding his everyday functioning, the veteran said 
that he had no interest in anything and felt worthless.  T. 
at p. 5.  The veteran said that his treatment was helping in 
that he was meeting other people with the same experiences 
and struggles.  He said that he was often depressed that 
because of the war he did not get more education.  T. at p. 
6.

During a December 2001 hearing, the veteran reported that he 
had nightmares.  T. at p. 7.  He testified that he had no 
friends or desire to get close to anyone.  He said that he 
sometimes spoke with a widowed friend of his wife but had 
told her that his ring was never coming off his finger and it 
was a platonic friendship only.  T. at p. 9.  He had been 
retired since 1992, when his wife became sick.  He had one 
daughter and three granddaughters whom he described as his 
life.  The veteran said that he would wake up about two or 
three times a night and walk around the house thinking about 
the past.  T. at p. 10.  The veteran said that he worked 
around the house for recreation.  T. at pp. 10-11.  The 
veteran said that he was not currently undergoing treatment 
for PTSD, and that he had completed a treatment program at 
the New Orleans VAMC.  T. at p. 11.

In correspondence received in May 2000, the veteran asserted 
that the evidence of record showed that he merited at least a 
50 percent evaluation for PTSD.  He noted that he had 
suicidal ideation, sleep disturbance, avoidance of wartime 
stimuli, detachment from relationships outside the immediate 
family, poor concentration and memory loss, hypervigilence 
and irritability.  He said that he slept with a loaded 
firearm at hand.  

In correspondence received in May 2001, the veteran asserted 
that the evidence showed that his PTSD warranted a 70 percent 
evaluation, based on suicidal and homicidal ideation alone.  

Legal Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

The Board notes that when the veteran initiated his appeal of 
the present issue, he was appealing the original assignment 
of disability evaluation following an award of service 
connection.  The severity of this disability must be 
considered during the entire period from the initial 
assignment of a disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

Under the provisions of the Rating Schedule, a 30 percent 
disability evaluation for PTSD is assigned where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  Diagnostic 
Code 9411.

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted when occupational and 
social impairment is present with deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  Id.

Based on a thorough review of the record, the Board finds 
that the evidence of record supports an evaluation for PTSD 
of 50 percent, but not higher, effective in December 1999.  
The April 2000 VA examination report, along with the 
veteran's hearing transcripts, indicates that he has 
consistently complained of poor concentration, irritability, 
sleep disturbances, and intrusive thoughts and nightmares 
about his stressful wartime experiences.  He has little 
interest in the activities of daily living and sleeps with a 
gun by his bed.  He practices avoidant behaviors, not 
watching war movies or talking about his wartime experiences 
to his family.  Other than his daughter and his three 
granddaughters, he is socially isolated.  Although the 
veteran is now retired, the VA examiner opined that he had 
lost at least some jobs due to personality conflicts and 
irritability.  

The veteran's April 2000 GAF score of 55 (current and past 
year) also supports a 50 percent evaluation.  The examiner 
stated that the veteran's PTSD was the primary etiology 
behind his current levels of distress.  The GAF score of 55 
indicates that during the entire appeal period the veteran's 
PTSD symptoms have resulted in occupational and social 
impairment with reduced reliability and productivity.  
According to the GAF scale, a score between 51 and 60 
represents moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers) 
(emphasis in original).  American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Edition (1994); 38 C.F.R. § 4.125 (2001).  

The Board has considered entitlement to an evaluation of 70 
percent, but finds that the preponderance of the evidence is 
against a conclusion that the veteran's PTSD results in 
occupational and social impairment with deficiencies in most 
areas.  Diagnostic Code 9411.  First, as noted above, after 
review of the history of the disability and an examination, 
the April 2000 examiner concluded that the veteran's GAF 
score was 55.  This indicates a clinical judgment that the 
veteran's PTSD results in moderate symptoms or moderate 
difficulty in functioning.  The examiner also provided a 
rationale for that conclusion.  There is no clinical evidence 
disputing this assessment.

The Board must point out that the clinicians have also 
diagnosed a depressive disorder and they linked it to the 
death of the veteran's spouse.  While he reported the 
depressive disorder has exacerbated PTSD, the April 2000 
examiner also characterized the depressive disorder by itself 
as creating moderate impairment.  To the extent feasible, the 
manifestations of a nonservice connected disability must be 
distinguished from those of the service connected disability 
and those manifestations that can be distinguished may not be 
used to rate the service connected disability.  Waddell v. 
Brown, 5 Vet. App. 454 (1993).  In this case, the Board finds 
it significant that the April 2000 examiner assessed the 
overall level of impairment as moderate under the GAF scale 
considering both PTSD and the depressive disorder.  Further, 
the GAF scale incorporates express consideration of the 
effect of the disability upon occupational functioning, which 
is the most significant measure of impairment.  

The veteran has highlighted recently the presence of suicidal 
or homicidal ideation.  Suicidal ideation is in the criteria 
for a 70 percent evaluation.  The record demonstrates, 
however, that the veteran reported in April 2000 that his 
most recent suicidal ideation arose in connection with the 
death of his spouse, not in the context of his PTSD.  He also 
denied intent or plan.  At that time, he also denied current 
or past homicidal ideation.  The Board finds the record 
presents a mixed picture about the presence and severity of 
suicidal and homicidal ideation, as well as the connection of 
suicidal ideation to the service connected PTSD.  Again, the 
Board finds that significant probative weight must be 
assigned to the fact that the clinician who considered the 
veteran's symptom picture in April 2000, including the 
reported suicidal ideation, assessed it overall as moderate.

The Board also must point out that while the veteran has no 
social interaction with people outside of his family, he 
enjoys a close relationship with his daughter and 
granddaughters.  He has no exaggerated startle response.  
Despite his complaints of poor concentration, he is able to 
take good care of his house, yard and car.  During his April 
2000 VA examination, the veteran was described as well 
groomed.  The evidence does not show manifestations such as 
illogical, obscure or irrelevant speech, obsessional rituals 
interfering with normal activities, near continuous panic or 
depression due to the service connected disability that 
affect his ability to function independently, appropriately 
or effectively, spatial disorientation, or neglect of 
personal appearance and hygiene.  In sum, the combination of 
specific manifestations and the overall assessment of the 
disability by the clinician do not show the veteran current 
meets or more nearly approximates the criteria for a 70 
percent evaluation.  During the appeal period, the veteran 
has expressly argued that his rating should be at the 50 or 
70 percent level.  Accordingly, the Board need not address 
the criteria for a 100 percent evaluation.  AB v. Brown, 6 
Vet. App. 35 (1993).  In any event, the symptom picture does 
not raise a question of whether total impairment is present 
due to PTSD. 

In conclusion, the Board finds the clear weight of the 
evidence supports a 50 percent evaluation, but not higher.  
The evidence does not show there is a balance of positive and 
negative evidence as to whether a rating in excess of 50 
percent is appropriate, nor does the symptom picture more 
nearly approximate the criteria for a 70 percent evaluation. 
Accordingly, the benefit of the doubt doctrine does not apply 
as to whether a rating in excess of 50 percent is warranted.


ORDER

Subject to the provisions governing the award of monetary 
benefits, a 50 percent evaluation for PTSD is granted.


REMAND

The Board observes that during a December 2001 hearing before 
the undersigned Board member, sitting at the RO, the veteran 
expressed disagreement with a July 2001 rating decision that 
granted service connection for asbestosis, with a 30 percent 
disability evaluation.  Transcript (T.) at p. 7.  
Accordingly, this matter must be returned to the RO for the 
following action:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

2.  The RO should issue a statement of the 
case with respect to the notice of 
disagreement filed by the veteran at the 
December 2001 hearing.  Manlincon v. West, 12 
Vet. App. 238, 240-241 (1999).


The Board notes that in order to obtain appellate review of 
this issue, the veteran must perfect an appeal by filing a 
timely substantive appeal after the RO issues a statement of 
the case.  



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

